{¶ 24} For the same reasons articulated in my dissenting opinion in 4522 Kenny Road, LLC v. Columbus, Franklin App. No. 02AP-631, 2003-Ohio-1891, I do not believe that the City of Columbus, Board of Zoning Adjustment was required to show obscenity or harm to juveniles under former Columbus City Code 3303.01 to establish that "Sirens" was an "adults-only entertainment establishment." Based upon the express language of that code provision, when the Board of Zoning Adjustment has shown that an establishment features "topless" or "bottomless" entertainment, that establishment is by definition an adults-only entertainment establishment. Therefore, I respectfully dissent.